               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 19-07-GF-BMM

                Plaintiff,                  AMENDED ORDER SETTING
                                            CHANGE OF PLEA HEARING
vs.

JAMES MICHAEL GARCIA,

               Defendant.

      Defendant James Michael Garcia, having filed a Motion to Enter Guilty Plea;

      IT IS HEREBY ORDERED that a Change of Plea Hearing shall be and is

hereby scheduled for December 10, 2019 at 2:30. This case will proceed to trial on

Count I on December 16, 2019.

      DATED this 2nd day of December, 2019.




                                        1
